Webb, Judge.
Marable complains that the trial court improperly used information contained in a pre-sentence investigative report in aggravation of punishment. This was *877insufficient cause for reversal since the report was used for the purpose of deciding defendant’s request for probation, and no objection was made to the court’s reference to the report. McKisic v. State, 238 Ga. 644, 646 (5) (234 SE2d 908) (1977) and cits.
Submitted January 10, 1978
Decided February 1, 1978
Rehearing denied February 21, 1978.
Glover & Sibley, Sam B. Sibley, Jr., for appellant.
Richard E. Allen, District Attorney, Gayle B. Hamrick, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J, and McMurray, J., concur.